                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                     Plaintiff,

              v.

 CITY OF EASTPOINTE; EASTPOINTE                    Civil Action No. 4:17-CV-10079
 CITY COUNCIL; SUZANNE PIXLEY,                     (TGB) (DRG)
 in her official capacity as Mayor of
 Eastpointe; CARDI DEMONACO JR.,
 MICHAEL KLINEFELT, SARAH
 LUCIDO, and MONIQUE OWENS, in
 their official capacities as members of the
 Eastpointe City Council; and JOSEPH
 SOBOTA, in his official capacity as
 Eastpointe City Clerk,

                     Defendants.


                     CONSENT JUDGMENT AND DECREE

      The Attorney General filed this action to enforce Section 2 of the Voting

Rights Act, 52 U.S.C. § 10301. The complaint alleges that the current at-large,

multiple-vote method of electing the Eastpointe City Council results in black

citizens of the City of Eastpointe having less opportunity than white citizens to

participate in the political process and to elect candidates of their choice to the City

Council, in violation of Section 2. The United States makes no claim that the

City’s at-large, multiple vote method of election is intentionally discriminatory.
The parties have entered into this Consent Decree to avoid the risks, expense, and

burdens of litigation and to resolve voluntarily the claims in the United States’

Complaint.

      The parties stipulate as follows:

      1.     This Court has original jurisdiction of this action under 28 U.S.C.

§§ 1331, 1345, and 2201(a) and 52 U.S.C. § 10308(f).

      2.     Defendant City of Eastpointe is a political and geographical

subdivision of the State of Michigan.

      3.     Defendant Eastpointe City Council is the legislative and governing

body of the City of Eastpointe. Eastpointe Charter ch. III, §§ 1-2.

      4.     Defendant Suzanne Pixley is the mayor of the City of Eastpointe, the

presiding officer and executive head of the City. Eastpointe Charter ch. III, § 7.

As mayor, she also serves on the Eastpointe City Council. Id. §§ 1-2. She is

named in her official capacity.

      5.     Defendants Cardi DeMonaco Jr., Michael Klinefelt, Sarah Lucido,

and Monique Owens are elected members of the Eastpointe City Council.

Eastpointe Charter ch. III, § 2. They are named in their official capacities.

      6.     Defendant Joseph Sobota is the Eastpointe City Clerk, the city official

responsible for the administration of elections. Eastpointe Charter ch. III, § 23;

Mich. Comp. Laws § 168.29. He is named in his official capacity.



                                          2
      7.     The Eastpointe City Council has four council members and a mayor.

Eastpointe Charter ch. III, § 2.

      8.     Members of the City Council are each elected at-large by all voters in

Eastpointe and serve staggered, four-year terms. Eastpointe Charter ch. III, §§ 3-4;

Eastpointe Code § 2-20.

      9.     Michigan law does not mandate the current at-large, multiple-vote

method to elect the Eastpointe City Council. See Mich. Comp. Laws § 117.3(a).

      10.    According to the 2010 Census, Eastpointe had a population of 32,442,

of whom 20,898 were white (64.4%), 9,837 were black (30.3%), and 1,707 were

members of other racial groups (5.3%). The City of Eastpointe had a 2010 Census

voting-age population of 24,103, of whom 16,885 were white (70.0%), 6,154 were

black (25.5%), and 1,064 were members of other racial groups (4.4%).

      11.    The black community of Eastpointe has continued to grow since the

2010 Census. The 2013-2017 American Community Survey (ACS) estimated that

black residents made up approximately 46% of the population of Eastpointe and

approximately 42% of the citizen voting-age population.

      12.    While Defendants have not and do not concede the ultimate issue of

Section 2 liability, Defendants nonetheless acknowledge that it would be

reasonable for the Court to find that the three preconditions established by

Thornburg v. Gingles, 478 U.S. 30 (1986), are present and that, under the totality



                                          3
of the circumstances, the United States would succeed should this matter proceed

to trial.

       13.   Defendants will discontinue the current at-large, multiple-vote method

of electing members of the Eastpointe City Council.

       14.   Defendants will implement a method of election that provides for

election of the four councilmembers of the Eastpointe City Council using ranked

choice voting.

       15.   Defendants will maintain staggered terms for members of the

Eastpointe City Council, electing two councilmembers in each regularly scheduled

election.

        THEREFORE, with the consent of the parties, IT IS HEREBY ORDERED,

       ADJUDGED, AND DECREED:

        1.   The current at-large, multiple-vote method of electing members of the

Eastpointe City Council results in a violation of Section 2 of the Voting Rights

Act, 52 U.S.C. § 10301.

        2.   The United States did not claim, nor has there been a finding, that the

method of election for the Eastpointe City Council is intentionally discriminatory.

        3.   Defendants, their officers, agents, employees, successors, and all other

persons acting in concert with any of them shall cease conducting elections for the

Eastpointe City Council based on the current at-large, multiple-vote method of



                                         4
election.

      4.     The current at-large, multiple-vote method of electing members of the

Eastpointe City Council shall be replaced with ranked choice voting.

      5.     With respect to Eastpointe City Council elections, “ranked choice

voting” means the method of casting and tabulating votes in which voters rank

candidates in order of choice and tabulation proceeds in rounds. Procedures for

ranked choice voting shall substantially conform to the memorandum of

understanding into which the parties separately entered on June 5, 2019.

      6.     Beginning with the first general municipal election on November 5,

2019, all elections for the Eastpointe City Council shall be conducted using ranked

choice voting. To the extent that technical problems render it practically

impossible to implement ranked choice voting in November 2019, the parties agree

to advise the Court and to seek modification of this Decree or supplemental relief

from the Court.

      7.     Defendants shall codify the ranked choice voting method of election

for the Eastpointe City Council in the Eastpointe City Code.

      8.     To the extent this Decree conflicts with any provision of the

Eastpointe City Charter, this Decree shall supersede such provision.

      9.     Defendants shall take all necessary steps to publicize the new method

of election for the Eastpointe City Council and the election schedule (including the



                                         5
candidate qualifying period) and will conduct a robust program to educate

Eastpointe voters, particularly concerning ranked choice voting.

      10.    Notwithstanding Section 736f of the Michigan Election Law, Mich.

Comp. Laws § 168.736f, Defendants may provide ballot marking instructions

compatible with ranked choice voting to electors.

      11.    The parties shall jointly endeavor to facilitate implementation of

ranked choice voting in the City of Eastpointe.

      12.    This decree shall expire four years from its effective date, absent

further action by this Court. The parties may seek to extend this decree by mutual

consent.

      13.    This Court shall retain jurisdiction over this matter to enforce the

provisions of the Decree and for such further relief as may be appropriate.

SO ORDERED.

June 26, 2019



                                         /s/Terrence G. Berg________________
                                         HON. TERRENCE G. BERG
                                         UNITED STATES DISTRICT JUDGE




                                          6
